 


114 HR 4678 RH: United States Naval Station Guantanamo Bay Preservation Act
U.S. House of Representatives
2016-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 378 
114th CONGRESS 2d Session 
H. R. 4678 
[Report No. 114–496] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2016 
Mr. Royce (for himself, Mr. Yoho, Ms. Ros-Lehtinen, Mr. Duncan of South Carolina, and Mr. Salmon) introduced the following bill; which was referred to the Committee on Foreign Affairs 
 

April 15, 2016
Additional sponsors: Ms. Jenkins of Kansas, Mr. Nunes, Mr. Cook, Mrs. Walorski, Mr. Smith of New Jersey, and Mr. Woodall

 
April 15, 2016 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
To prohibit modification, abrogation, abandonment, or other related actions with respect to United States jurisdiction and control over United States Naval Station, Guantanamo Bay, Cuba, without congressional action. 
 
 
1.Short titleThis Act may be cited as the United States Naval Station Guantanamo Bay Preservation Act.  2.FindingsCongress makes the following findings: 
(1)United States Naval Station, Guantanamo Bay, Cuba, has been a strategic military asset critical to the defense of the United States and the maintenance of regional security for more than a century.  (2)The United States continues to exercise control over the area of United States Naval Station, Guantanamo Bay, Cuba, pursuant to the Guantanamo Lease Agreements, which were initiated and concluded pursuant to an Act of Congress.  
(3)Senior United States military leaders have consistently voiced strong support for maintaining United States Naval Station, Guantanamo Bay, Cuba, noting its strategic value for military basing and logistics, disaster relief, humanitarian work, terrorist detention, and counter-narcotics purposes.  (4)On February 29, 2016, Secretary of Defense Ashton B. Carter, discussing United States Naval Station, Guantanamo Bay, Cuba, stated that it’s a strategic location, we've had it for a long time, it's important to us and we intend to hold onto it.  
(5)On March 12, 2015, Commander of United States Southern Command, General John Kelly, testified that the United States facilities at Naval Station Guantanamo Bay are indispensable to the Departments of Defense, Homeland Security, and State’s operational and contingency plans. … As the only permanent U.S. military base in Latin America and the Caribbean, its location provides persistent U.S. presence and immediate access to the region, as well as supporting a layered defense to secure the air and maritime approaches to the United States.  (6)In testimony before Congress in 2012, then-Commander of United States Southern Command, General Douglas Fraser, stated that the strategic capability provided by U.S. Naval Station Guantanamo Bay remains essential for executing national priorities throughout the Caribbean, Latin America, and South America.  
(7)Following a 1991 coup in Haiti that prompted a mass exodus of people by boat, United States Naval Station, Guantanamo Bay, Cuba, provided a location for temporary housing and the orderly adjudication of asylum claims outside of the continental United States.  (8)In 2010, United States Naval Station, Guantanamo Bay, Cuba, was a critical hub for the provision of humanitarian disaster relief following the devastating earthquakes in Haiti.  
(9)The United States presence at United States Naval Station, Guantanamo Bay, Cuba, has its origins in Acts of Congress undertaken pursuant to the powers of Congress expressly enumerated in the Constitution of the United States.  (10)By joint resolution approved on April 20, 1898, Congress directed and empowered the President to use the entire land and naval forces of the United States as necessary to ensure that the Government of Spain relinquish its authority and government in the island of Cuba, and withdraw its land and naval forces from Cuba and Cuban waters.  
(11)Congress declared war against Spain on April 25, 1898, which lasted until December 10, 1898, when the United States and Spain signed the Treaty of Paris, in which Spain relinquished all claims of sovereignty over Cuba, and United States governance of Cuba was established.  (12)Nearly three years later, in the Act of March 2, 1901 (Chapter 803; 31 Stat. 898), Congress granted the President the authority to return the government and control of the island of Cuba to its people subject to several express conditions including, in article VII of the Act of March 2, 1901, the sale or lease by Cuba to the United States of lands necessary for naval stations.  
(13)Pursuant to the authority granted by article VII of the Act of March 2, 1901, the United States negotiated the Guantanamo Lease Agreements, which specified the area of, and United States jurisdiction and control over, what became United States Naval Station, Guantanamo Bay, Cuba.  (14)On October 2, 1903, when approving the Lease to the United States by the Government of Cuba of Certain Areas of Land and Water for Naval or Coaling Stations, signed in Havana on July 2, 1903, President Theodore Roosevelt cited the Act of March 2, 1901, as providing his authority to do so: I, Theodore Roosevelt, President of the United States of America, having seen and considered the foregoing lease, do hereby approve the same, by virtue of the authority conferred by the seventh of the provisions defining the relations which are to exist between the United States and Cuba, contained in the Act of Congress approved March 2, 1901, entitled An Act making appropriation for the support of the Army for the fiscal year ending June 30, 1902..  
(15)Obtaining United States naval station rights in Cuba was an express condition of the authority that Congress gave the President to return control and governance of Cuba to the people of Cuba. In exercising that authority and concluding the Guantanamo Lease Agreements, President Theodore Roosevelt recognized the source of that authority as the Act of March 2, 1901.  (16)The Treaty of Relations between the United States of America and the Republic of Cuba, signed at Washington, May 29, 1934, did not supersede, abrogate, or modify the Guantanamo Lease Agreements, but noted that the stipulations of those agreements shall continue in effect until the United States and Cuba agree to modify them.  
(17)The Constitution of the United States expressly grants to Congress the power to provide for the common defense of the United States, the power to provide and maintain a Navy, and the power to dispose of and make all needful Rules and Regulations respecting the Territory or other Property belonging to the United States.  3.Prohibition on modification, abrogation, or other related actions with respect to United States jurisdiction and control over United States Naval Station, Guantanamo Bay, Cuba, without congressional actionNo action may be taken to modify, abrogate, or replace the stipulations, agreements, and commitments contained in the Guantanamo Lease Agreements, or to impair or abandon the jurisdiction and control of the United States over United States Naval Station, Guantanamo Bay, Cuba, unless specifically authorized or otherwise provided by— 
(1)a statute that is enacted on or after the date of the enactment of this Act;  (2)a treaty that is ratified with the advice and consent of the Senate on or after the date of the enactment of this Act; or  
(3)a modification of the Treaty Between the United States of America and Cuba signed at Washington, DC, on May 29, 1934, that is ratified with the advice and consent of the Senate on or after the date of the enactment of this Act.  4.Guantanamo lease agreements definedIn this Act, the term Guantanamo Lease Agreements means— 
(1)the Agreement Between the United States of America and the Republic of Cuba for the Lease to the United States of Lands in Cuba for coaling and naval stations, signed by the President of the United States on February 23, 1903; and  (2)the Lease to the United States by the Government of Cuba of Certain Areas of Land and Water for Naval or Coaling Stations, signed by the President of the United States on October 2, 1903.  
 

April 15, 2016 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed  
